Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 15, 17, and 18 are objected to because of the following informalities:
Claim 15: in lines 2-3 and 3-4, “the at least one tail region” should read “the at least one of the tail regions” for consistency (see last line of claim 13).
Claim 17: in lines 2-3, “the at least one tail region” should read “the at least one of the tail regions” for consistency (see last line of claim 13). 
Claim 18: in line 2, “the at least one tail region” should read “the at least one of the tail regions” for consistency (see last line of claim 13). Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benderev (US 2004/0106847). Benderev discloses an implantable suture construct (fig. 16) comprising a middle region (502 and linear region between loops and 502), two tail regions (508) respectively located at opposite ends of the middle region, and two shuttling loops (see examiner-annotated reproduction of fig. 16 below) directly connected to the middle region without the middle region extending through the shuttling loops, wherein one of the shuttling loops connects the middle region to another one of the tail regions, and wherein a suture tape (502) extends along at least part of the middle region (note: the term “tape” is considered to designate a generally flattened shape), while a length of a portion of the suture construct that extends between the two shuttling loops is not adjustable.

    PNG
    media_image1.png
    535
    763
    media_image1.png
    Greyscale

Regarding claim 4, the middle region has a first diameter and the tail regions have a second diameter smaller than the first diameter (see figure above).
Regarding claim 6, the middle region (502) is a suture tape.
Regarding claim 8, at least one of the middle region, the tail regions, or the shuttling loop is visually coded. For example, consider barbs (506), which can be considered a visual coding since they can be seen and appear only on the tail regions.
Claim(s) 1, 4-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorrison et al. (US 2012/0232655; “Lorrison”). Lorrison discloses an implantable suture construct comprising a middle region (see annotated reproduction of fig. 6k below – middle annular planar segment 611), two tail regions (402; fig. 6k) respectively located at opposite ends of the middle region, and two shuttling loops (see examiner-annotated reproduction below; forming outer-most apertures 612) directly connected to the middle region without the middle region extending through the shuttling loops, wherein one of the shuttling loops connects the middle region to another one of the tail regions, and wherein a suture tape (three planar segments 611 forming tape; [0071]) extends along at least part of the middle region, while a length of a portion of the suture construct that extends between the two shuttling loops is not adjustable.

    PNG
    media_image2.png
    414
    783
    media_image2.png
    Greyscale

Regarding claim 4, the middle region has a first diameter and the tail regions have a second diameter smaller than the first diameter (see figure above).
Regarding claim 5, the middle region is tapered and narrows towards each of the tail regions (see figure above).
Regarding claim 6, the middle region is a suture tape ([0071]).
Regarding claim 8, at least one of the middle region, the tail regions, or the shuttling loops is visually coded. For example, the tail regions have a different shape (from the middle region and shuttling loops) which is visible to the user, and are therefore considered visually coded.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koseki (US 2003/0153947). Koseki discloses a method of tissue fixation comprising securing a fixation device into a bone socket (passes through hole, considered “socket”, formed in sternum; fig. 4; [0036]), the fixation device comprising a suture construct comprising a middle region (4), a plurality of tail regions (6, labelled only at one end in fig. 4, but present at both ends) adjacent the middle region, and a plurality of closed loops or eyelets (7 in fig. 4 –loop or ring described in claim 1 of Koseki and shown in fig. 4) respectively located between the middle region and corresponding ones of the plurality of tail regions, wherein at least part of the fixation device located between the two of the plurality of closed loops or eyelets of the suture construct comprises suture tape (4: [0036]), and wherein a length of the suture construct that extends between the at least two closed loops or eyelets is not adjustable, and passing at least one of the tail regions of the suture construct through tissue (fig. 4). 
Regarding claim 14, the suture construct is pre-loaded through an eyelet of the fixation device (through one of openings 7; see configuration in fig. 4). It is noted that the claim does not identify any particular reference for what is considered “pre-loaded”. Since the suture construct is loaded through an eyelet of the fixation device before surgery is complete, this is considered “pre-loaded” (i.e., loaded pre-completion of surgery).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koseki. Koseki discloses the invention substantially as stated above, including that the middle region comprises suture tape ([0036]), and that the loops or eyelets each comprise a shuttling loop (see fig. 4). Although Koseki does not expressly disclose a cross-sectional shape of the suture in the area of the suture tails or the shuttling loops of the embodiment shown in fig. 4, Koseki discloses that portions of the suture that connect with the needle may have a round cross-section as shown in fig. 5 and 6. It would have been obvious to one of ordinary skill in the art to have modified the embodiment shown in fig. 4 to construct the tail regions and loops or eyelets of round suture since Koseki discloses that round suture is known in the art and only specifies that the middle region (4) in particular comprises a flatter tape form ([0036]).
Claims 1-2, 4-6, 8-10, 12-14, 16, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (US 2009/0312776) in view of Grafton (US 2005/0192631).
Regarding claim 1, Kaiser discloses an implantable suture construct (e.g., fig. 2) comprising a middle region (28), two tail regions respectively (24,26) located at opposite ends of the middle region, and two shutting loops (46’, 46) directly connected to the middle region without the middle region extending through the shuttling loops, wherein one of the shuttling loops connects the middle region to one of the tail regions (when following along the length of the suture itself) and another of the shuttling loops connects the middle region to another of one 
Regarding claim 1, Kaiser fails to disclose wherein a suture tape extends along at least part of the middle region. Regarding claim 9, Kaiser does not expressly disclose that at least part of the fixation device located between the two loops comprises a suture tape. Regarding claim 13, Kaiser fails to disclose that at least part of the fixation device located between at least two of the plurality of closed loops or eyelets of the suture construct comprises suture tape. 
Grafton discloses a suture in the form of a suture tape having a very high strength and a flattened profile to minimize tissue pull-through (abstract; [0029])). A middle of the suture tape features a flat braid added to a round braided suture that extends the entire length of the suture tape (abstract). Grafton discloses that the suture tape may be used as replacement for suture 
Regarding claim 2, see strand 70 in fig. 15c of Kaiser.
Regarding claims 4-6, as taught by Grafton, the middle region (6 of Grafton; fig. 1) may comprise a middle region having a first diameter and tail regions (4 of Grafton; fig. 1) having a diameter smaller than the first diameter, the middle region tapering and narrowing (at 8, 10) towards each of the tail regions. The middle region is a suture tape (i.e., flat braid portion). 
Regarding claim 8, because the tail regions are thinner as taught by Grafton, they are considered visually coded since the user can recognized them by their smaller diameter. It is further noted that Grafton teaches that the coloring of the flat braid may be different such that the middle region has a different color than the tail regions ([0015]).
Regarding claim 10, the fixation device is considered knotless since placement of portions of the suture into the longitudinal passage (30) resists relative movement of the portions of suture once it is tightened ([0037]; see also figs. 16a-d).
Regarding claim 12, Kaiser discloses one or more flexible strands (e.g. fastening element 70, which may be a loop of suture as per par. [0053]) passed through at least one of the shuttling loops in fig. 15c.
Regarding claims 14 and 20, the suture construct is pre-loaded through an opening of the fixation device (anchor 60). The opening of the anchor shown in fig. 15c of Kaiser is 
Regarding claim 16, the tail regions and closed loops of Kaiser are formed of round suture. As taught by Grafton, the middle region (see fig. 1 and the abstract of Grafton) comprise a suture tape (i.e., flattened braid portion) in order to provide a broad footprint as discussed above. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser in view of Grafton as applied to claim 1 above and further in view of Denham et al. (US 2011/0264141; “Denham”). Kaiser in view of Grafton discloses the invention substantially as stated above, including that a soft anchor sleeve may be attached to the suture construct, but fails to disclose a soft anchor sleeve having a longitudinal inner passage through which at least a portion of the middle region passes. Instead, Kaiser discloses a rigid bone anchor attached to the middle region.
Denham discloses another suture construct comprising a middle region (portion between loops 74, 76), two tail regions (70,72) respectively located at opposite ends of the middle region, and two shuttling loops (74, 76) directly connected to the middle region and connecting the tail regions to the middle region (fig. 1). Denham further discloses a soft anchor sleeve (12) having a longitudinal inner passage through which at least a portion of the middle region passes (fig. 1; abstract; [0014], [0040]). It would have been obvious to one of ordinary skill in the art to have modified the suture construct of Kaiser to include a soft anchor sleeve on the middle region as taught by Denham since such a modification can be considered a substitution of one known . 

Allowable Subject Matter
Claims 15, 17-19 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note also that the minor informalities presented above with respect to claims 15, 17, and 18 in the “Claim Objections” section must be corrected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






KSH 3/31/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771